 Case 2:18-cv-01830-MWF-JPR Document 110 Filed 04/24/19 Page 1 of 3 Page ID #:3767



 1   NANCY SCHROEDER (SBN 280207)
     ( nancy.schroeder@wilmerhale.com)
 2
     WILMER CUTLER PICKERING
 3       HALE AND DORR LLP
     350 S. Grand Ave., Suite 2100
 4
     Los Angeles, CA 90071
 5   Telephone : +213 443 5300
     Facsimile : +213 443 5400
 6
 7
     LOUIS W. TOMPROS (pro hac vice)       WILLIAM C. KINDER (pro hac vice)
 8   (louis.tompros@wilmerhale.com)        (will.kinder@wilmerhale.com)
 9   STEPHANIE LIN (pro hac vice)          WILMER CUTLER PICKERING
     (stephanie.lin@wilmerhale.com)           HALE AND DORR LLP
10                                         7 World Trade Center
     WILMER CUTLER PICKERING
11       HALE AND DORR LLP                 New York, NY 10007
     60 State Street                       Telephone: + 1 212 230 8800
12                                         Facsimile : + l 212 230 8888
     Boston, MA 02109
13   Telephone: + 1 61 7 526 6000
     Facsimile: + 1 61 7 526 5000
14
15   Attorneys for Plaintiff Matt Furie

16                   IN THE UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
17
18    MATTFURIE,                          2: 18-cv-0183 0-MWF -JPR

19                       Plaintiff,       DECLARATION OF STEPHANIE
20                                        LIN IN SUPPORT OF
            vs.                           DEFENDANTS' APPLICATION
21                                        TO FILE UNDER SEAL (DKT. 103)
      INFOWARS, LLC; FREE SPEECH
22    SYSTEMS, LLC,                       Date: May 6, 2019
23                       Defendants.      Time: 10:00 a.m.
                                          Hon. Michael W. Fitzgerald
24                                        Case Filed: March 5, 2018
25                                        Trial Date: July 16, 2019
26
27                                             DECLARATION OF STEPHANIE LIN
                                                  Case No. 2: 18-cv-01830-MWF-JPR
28
 Case 2:18-cv-01830-MWF-JPR Document 110 Filed 04/24/19 Page 2 of 3 Page ID #:3768




 1   I, Stephanie Lin, declare under penalty of perjury that:
 2         1.     I am a senior associate at the law firm of Wilmer Cutler Pickering
 3   Hale and Dorr LLP. I am counsel for Plaintiff Matt Furie.
 4         2.     I am a member in good standing of the bar of the Commonwealth of
 5   Massachusetts. I have never been suspended, disbarred, sanctioned, or cited for
 6   contempt by any court or administrative body.
 7         3.     I respectfully submit this declaration in support of Defendant
 8   Infowars, LLC and Free Speech Systems, LLC's (collectively, "Infowars")
 9   Application to File Unredacted Version of Exhibit 1 to Defendants Reply In
10   Support of Motion For Summary Judgment Under Seal in the above-referenced
11   matter. This declaration is based upon my personal knowledge.
12         4.      On September 5, 2018, the Court issued a protective order in the
13   above-referenced matter recognizing that this litigation would likely include "the
14   exchange of confidential and proprietary information, including
15   ... communications containing internal business information (including contracts
16   and financial information) that would be damaging if it were made available to
17   competitors or prospective business matters." Dkt. 62 at 2-3 .
18         5.     On April 19, 2019 Alex Shepard, counsel for Infowars, provided
19   notice oflnfowars's intent to file certain of Mr. Furie's confidential information
20   under seal, per L.R. 79-5. I identified for Mr. Shepard only the most sensitive
21   information for redaction in order to minimize the amount of information that
22   would be filed under seal. The highlighted items in the attachment to the
23   Declaration of Alex J. Shepard (Dkt. 105) accurately reflect the information for
24   redaction.
25
                                               2
26
27                                                     DECLARATION OF STEPHANIE LIN
                                                          Case No. 2:18-cv-01830-MWF-JPR
28
 Case 2:18-cv-01830-MWF-JPR Document 110 Filed 04/24/19 Page 3 of 3 Page ID #:3769




 1         6.     There is good cause to redact the information Infowars has applied to
 2   file under seal. This information has been designated confidential by Mr. Furie, as
 3   it contains sensitive business information concerning the negotiations and financial
 4   terms of licensing contracts entered into by Mr. Furie. The source of this
 5   information is a document that was produced on a confidential basis under the
 6   protective order.
 7         7.     The specific information that Mr. Furie has identified for redaction
 8   and filing under seal is limited to the portion of the document disclosing the
 9   specific payment terms of his license agreement with a third party, similar to the
10   information at issue in the Court's April 22, 2019 Order (Dkt. 106) granting
11   Defendants' Application For Leave To File Under Seal. Mr. Furie does not
12   ordinarily disclose the payment terms of his contracts publicly. Public disclosure
13   of the specific amounts for which Mr. Furie has licensed his copyrights would
14   place Mr. Furie at a competitive disadvantage in future licensing negotiations. See
15   April 22, 2019 Order (Dkt. 106) at 2 ( citing Fed. R. Civ. P. 26( c ); Nixon v. Warner
16   Commc 'ns, Inc., 435 U.S. 589, 598 (1978); Phillips ex. Rel. Estates ofByrd v.
17   General Motors Corp., 307 F.3d 1206, 1211 (9th Cir. 2002)).
18
19         Pursuant to 28 U.S.C. § 17 46, I declare under penalty of perjury that the
20   foregoing is true and correct.
21         Executed on April 24, 2019 at Boston, Massachusetts.
22
23                                                                                        -
24                                                 Stephame Lin
25
                                               3
26
27                                                     DECLARATION OF STEPHANIE LIN
                                                          Case No. 2:18-cv-01830-MWF-JPR
28
